DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Budagavi et al.(USPubN 2016/0142697)) does not disclose, with respect to claim 21, A method for processing a 360-degree video, the method comprising: obtaining a frame-packed picture associated with the 360-degree video, the frame-packed picture comprising a projection face corresponding to a two-dimensional projection of the 360-degree video, the projection face comprising a luma component and a chroma component; determining that the projection face has been flipped or rotated from an original orientation; resampling the chroma component of the projection face so that a sampling phase relationship existed between the luma and chroma components before the flipping or rotating is preserved after the resampling; and processing the frame-packed picture based on the resampled chroma component and the luma component as claimed.  Rather, Budagavi et al. discloses a video processing unit and method for region adaptive smoothing. The image processing unit includes a memory and one or more processors. The one or processors are operably connected to the memory and configured to stitch together a plurality of video frames into a plurality of equirectangular mapped frames of a video. The one or processors are configured to define a top region and a bottom region for each of the equirectangular mapped frames of the video; perform a smoothing process on the top region and the bottom region for each of the equirectangular mapped frames of the video; and encode the smoothed equirectangular mapped frames of the video.  The same reasoning applies to claim 31 mutatis mutandis.  Accordingly, claims 21-40 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484